            Case 1:20-cv-02025-DLF Document 5 Filed 10/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
BONNIE PLOTKIN,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )       Civil Action No. 20-2025 (DLF)
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
       Defendant.                                   )
                                                    )

                                NOTICE OF APPEARANCE
       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

William Chang as counsel for Defendant in this case.

Dated: October 8, 2020                      Respectfully submitted,


                                            By: /s/ William Chang
                                            WILLIAM CHANG, D.C. Bar #1030057
                                            Assistant United States Attorney
                                            555 Fourth St., NW
                                            Washington, DC 20530
                                            (202) 252-2510, William.chang2@usdoj.gov

                                            Counsel for Defendant
